Citation Nr: 1640338	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  13-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served honorably on active duty from November 1965 to November 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU.

This claim was previously before the Board in October 2015, at which time it was remanded to afford the Veteran the opportunity to testify at a Board hearing.  

A Board hearing was held in this matter via videoconference in June 2016; a transcript of this hearing is contained in the electronic claims file.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran has contended that his PTSD precludes employment and that his PTSD symptoms have worsened since his most recent VA examination in October 2010.  Specifically, the Veteran alleged that he is unable to be around others and the record shows that he was hospitalized in 2014 for seven weeks due to his PTSD symptoms.  

As the Veteran seeks an award of TDIU, the agency of original jurisdiction (AOJ) shall obtain an assessment of the effect of the Veteran's service-connected disabilities on his ability to work.  He is service connected for PTSD, rated 50 percent disabling, tinnitus, rated 10 percent disabling, and bilateral hearing loss rated noncompensably disabling.  

The Board notes that the Veteran does not meet the schedular requirements for consideration of TDIU as he does not have a single disability rated 60 percent or more, and he does not have at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). However, consideration of TDIU on an extraschedular basis is still possible. 38 C.F.R. § 4.16 (b). The duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994). Thus, the Veteran should be provided with a VA psychiatric examination to consider the extent of his PTSD symptoms and their effect on his occupational function and a Social and Industrial Survey to consider the effects of his service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  All attempts to obtain documents should be detailed in the claims folder.

2. After completing the foregoing development, and any other development deemed necessary, obtain a VA psychiatric examination to assess the severity of the Veteran's PTSD and its impact on his occupational function.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination. The examiner must specify in the report that the claims files have been reviewed. The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis for the Veteran's PTSD. All signs and symptoms of psychiatric disability should be reported in detail. The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

3. Additionally, the AOJ must obtain a Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning since 2010. The evidence of record must be made available to and reviewed by the individual conducting the survey.

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities. The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that VA may make a determination of unemployability. The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine degenerative disc disease and residuals of an old fracture of the sternum.

4. After completing the above action, any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether extraschedular referral is indicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

